Citation Nr: 9903703	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of hospitalization or medical treatment by the Department of 
Veterans Affairs.  

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1938 to July 
1939, from April 1942 to November 1945, and from September 
1950 to August 1951.  The veteran was a prisoner of war of 
the German Government from July 1943 to May 1945.  He died 
on February [redacted], 1996.  The appellant is the 
veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that, in February 1996, the appellant filed 
VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation If 
Applicable).  A statute provides that periodic monthly 
benefits to which an individual was entitled at death, 
referred to as "accrued benefits" and due and unpaid for a 
period not to exceed two years shall, upon the death of the 
veteran, be paid to his surviving spouse.  38 U.S.C.A. 
§ 5121(a)(West 1991).  In a brief on appeal, filed in October 
1997, the appellant's representative asserted that benefits 
should be granted for various disabilities claimed to have 
been service connected.  The Board finds that, through her 
representative, the appellant thereby asserted claims of 
entitlement to accrued benefits.  A rating decision in June 
1996 granted compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the veteran's left hip, 
for the purpose of accrued benefits, but did not adjudicate 
any other accrued benefits claims.  The matters raised by the 
appellant's representative in the October 1997 brief on 
appeal are referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence that VA medical 
treatment resulted in the veteran's death.

2.  The veteran was not continuously rated totally disabled 
for a period of ten or more years immediately preceding his 
death.

3.  There is no competent medical evidence of a nexus between 
aspiration pneumonia, the immediate cause of the veteran's 
death, and any incident or manifestation during his periods 
of active service. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to compensation for the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 as 
a result of VA hospitalization or medical treatment is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318 as a matter of law.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1998). 

3.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Title 38 of the United States Code, Section 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability or death by 
reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  See 
38 U.S.C.A. § 1151 (West 1991).  

Applicable regulations provide that where death occurs as a 
result of having submitted to VA medical or surgical 
treatment or hospitalization and not as a result of the 
veteran's own willful misconduct, dependency and indemnity 
(DIC) compensation will be awarded for such death as if it 
were service connected.  38 C.F.R. § 3.800 (1998).  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death, but also that the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability or death was an event that was not 
reasonably foreseeable.  However, those amendments only apply 
to claims for compensation under 38 U.S.C.A. § 1151, which 
were filed on or after October 1, 1997.  See VAOPGPREC 40-97 
(Dec. 31, 1997).  Accordingly, as the appellant filed the 
claim upon which this appeal is based in 1996, the only issue 
before the Board, with respect to entitlement to compensation 
for the cause of the veteran's death under 38 U.S.C.A. 
§ 1151, is whether the veteran's death was a result of VA 
hospitalization or medical treatment.  

Under 38 U.S.C.A. § 1318 (West 1991), benefits may be payable 
to the surviving spouse and children of a deceased veteran in 
the same manner as if the veteran's death were service 
connected, when the deceased veteran was in receipt of or 
entitled to receive VA compensation at the time of his death 
for a service-connected disability.  The service connected 
disability must have been (1) continuously rated totally 
disabled for a period of ten years or more immediately 
preceding death, or (2) if so rated for a lesser period, 
rated totally disabled continuously for a period of not less 
than five years from the date of his discharge from active 
duty.  See 38 U.S.C.A. § 1318(a)(b)(1)(2) (West 1991).

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death; in 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(a).

However, the initial question which must be answered in this 
case is whether the appellant has submitted well-grounded 
claims.  In this regard, the appellant has the burden of 
submitting "evidence sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). A claimant lacking in 
medical training or expertise cannot meet this burden simply 
by presenting lay statements or testimony, because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). With respect to a claims 
for service connection for the cause of the veteran's death, 
there must be competent medical evidence of a nexus or link 
between an in-service disease or injury, and the disability 
which caused the veteran's death for the claim to be well 
grounded.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In the instant case, the veteran's service medical and 
personnel records show that he was captured and held prisoner 
by the German government for approximately twenty-one months, 
from July 1943 through May 1945.  The veteran's aircraft had 
been stricken by anti-aircraft artillery fire over Hamburg, 
Germany, forcing him to bail out of the aircraft.  He stated 
that he sustained a whiplash of the neck. His service medical 
records are completely negative for any findings or diagnosis 
of aspiration pneumonia, Alzheimer's disease, or multiple 
myeloma.

The veteran was recalled to active duty in September 1950 and 
was discharged in August 1951.  During that period of 
service, he was assigned as a trainee to become a 
bombardier/navigator aboard Air Force bombers and was 
scheduled to serve overseas in the Korean Conflict.  However, 
medical reports show that the veteran experienced severe 
anxiety, sleeplessness, and nausea while on flying status.  
These problems were found to be of such a degree of severity 
as to preclude the veteran from effectively performing the 
duties as a bombardier/navigator, and he was subsequently 
discharged from service in August 1951.  The report of the 
medical examination at the veteran's final separation from 
service noted his psychiatric problems associated with flying 
and a history of childhood diseases, but was otherwise 
negative for any physical defects.  

In April 1985, the veteran underwent a VA rating examination 
in which he reported experiencing cardiac arrhythmia.  The 
veteran stated that, in 1976, he had been diagnosed with 
arrhythmia and hypertension.  He also reported experiencing 
neck pain ever since he had bailed out of an aircraft in 
1943.  On examination, the veteran's speech was clear and 
relevant, and there was no evidence of psychosis or other 
perceptual disturbances. His memory was fully intact, and 
intelligence was found to be above average.  

Clinical treatment records from June 1989 through September 
1995 show that the veteran began to suffer from severe memory 
loss beginning around February 1990.  By November 1992, the 
veteran's condition had not improved, and he was diagnosed 
with senile dementia. He had been found to have bilateral 
subdural hematomas in late 1990 and early 1991 for which he 
underwent a craniotomy, and he recovered satisfactorily.  In 
April 1993, diagnoses included, on Axis I, organic brain 
syndrome, and, on Axis III,  status-post cerebrovascular 
accident.  As a result of organic brain syndrome, the veteran 
was found to be unable to function or communicate in almost 
all areas.  By that time, the veteran required constant 
supervision.  In July 1993, the veteran was diagnosed with 
and treated for multiple myeloma.  Maintenance therapy for 
myeloma continued until the time of the veteran's death.

In August 1995, the veteran sustained a fall in a nursing 
home while under VA care.  He was found to have incurred a 
left hip fracture, but the injury was not discovered until 
some eighteen days after the fall.  By a rating decision of 
June 1996, compensation was granted for the injury to the 
veteran's hip under 38 U.S.C.A. § 1151 for the purpose of 
accrued benefits.  A total evaluation was assigned from 
August 8, 1995, and a 20 percent evaluation assigned 
effective September 1, 1995 through February 10, 1996, the 
date of the veteran's death.  

In October 1995, the veteran underwent a VA psychiatric and 
physical rating examination.  He was diagnosed with total 
dementia due to Alzheimer's disease; he was uncommunicative 
and nonverbal.  The veteran was bedridden throughout the 
course of his examination. Treatment records from December 
1995 through February 1996 show that the veteran was treated 
for bilateral ulcers on his heels, and that he experienced 
difficulty breathing.  He was noted to have infiltrates and 
some degree of effusion in both lungs, and he was diagnosed 
with pneumonia.

The veteran died on February [redacted], 1996 at a private 
hospital.  His death certificate lists aspiration pneumonia 
of six hours' duration as the primary cause of death, with 
Alzheimer's disease listed as the primary contributing 
factor.  Multiple myeloma was listed as an additional 
significant condition.  At the time of his death, the veteran 
was service connected for an anxiety disorder, which had been 
assigned a non-compensable evaluation, effective from August 
25, 1994.  Prior to his death, the veteran was diagnosed with 
senile dementia (Alzheimer's type), multiple myeloma, 
ischemic heart disease with hypertension and atrial 
fibrillation, degenerative joint disease, frequent pneumonia, 
peripheral vascular disease, and oropharyngeal dysfunction.  
The private hospital records show that the veteran died from 
respiratory failure due to aspiration pneumonia.   

The appellant has alleged, as her principal contention, that 
the veteran suffered extreme pain for eighteen days prior to 
being diagnosed with a broken left hip, and that period of 
suffering, along with VA's failure to treat the injury 
promptly, caused or materially contributed to the veteran's 
death.  However, there is no competent medical evidence of 
record that the left hip injury either caused or contributed 
to his death.  As noted, the immediate cause of the veteran's 
death was listed as aspiration pneumonia.  Residuals of a 
left hip injury were not listed on the death certificate or 
in the private hospital records as a contributing cause of 
death. 

The Board observes that presumptive service connection may be 
granted for certain diseases which become manifest to a 
compensable degree in a former POW at any time after release 
from captivity or separation from service, but aspiration 
pneumonia, Alzheimer's disease, and multiple myeloma are not 
included in the list of presumptive disorders or diseases 
associated with POW status.  See 38 C.F.R. §§ 3.307(a)(5); 
3.309(c) (1998).  The Board recognizes that the veteran 
likely suffered mistreatment while a POW of the German 
Government.  However, the record does not contain any medical 
opinion linking the diseases listed as the direct and 
contributory causes of his death to his period of captivity 
or to the balance of his active service.  

With regard to the claim for service connection for the cause 
of the veteran's death, and the claim under 38 U.S.C.A. 
§ 1151, the determinative issue involves questions of medical 
causation.  There is no indication in the medical treatment 
records that VA treatment for Alzheimer's disease or 
aspiration pneumonia caused or contributed to his death.  In 
addition, there is no medical opinion that the untimely 
diagnosis of his broken left hip either caused or contributed 
to his death.  Likewise, there is no competent evidence of 
record to show a relationship between the cause of death and 
his active service. There is no medical opinion of record 
that medical treatment administered by VA caused or 
contributed to his death.  

As a layperson lacking in medical training and expertise, the 
appellant is not qualified to offer an opinion on a question 
of medical causation.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record in this case does not contain a finding 
by a medical professional that establishes a nexus between 
Alzheimer's disease or episodes of pneumonia and active 
service. As the record also fails to include a medical 
finding that VA medical treatment caused or contributed to 
the veteran's death, the appellant's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151, and for service 
connection for the cause of the veteran's death are not well 
grounded.  The claim for service connection for the cause of 
the veteran's death is not well grounded because there is no 
competent medical evidence of a nexus between aspiration 
pneumonia and any incident or manifestation during the 
veteran's active service.  Those claims must therefore be 
denied as not well grounded.  See 38 U.S.C.A. § 5107(a).  

With regard to the claim under 38 U.S.C.A. § 1318 (West 
1991), the veteran was entitled to a 100 percent disability 
evaluation for his left hip injury under 38 U.S.C.A. § 1151, 
effective from August 7, 1995, and a 20 percent evaluation 
effective from September 1, 1995. The 100 percent service-
connected evaluation remained in effect for only one month, 
and the veteran was not found to be totally disabled due to 
service-connected diseases or injuries at the time of his 
death.  As the required time periods for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 have not been met in this 
case, entitlement to that benefit has not been established, 
and the appellant's claim must be denied as lacking in legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of well-grounded claims for service 
connection for the cause of the veteran's death or for 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
veteran's death due to treatment by VA.  In addition, she has 
failed to establish entitlement to DIC benefits under 
38 U.S.C.A. § 1318 as a matter of law.  

The Board recognizes that the appellant's claims for service 
connection for the cause of the veteran's death and to 
compensation under 38 U.S.C.A. § 1151 are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but  rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  

The Board has not been made aware of any additional relevant 
evidence which could serve to well ground the appellant's 
claims.  As the duty to assist is not triggered here by well-
grounded claims, the Board finds that VA has no obligation to 
further develop the appellant's claims.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, 126 F.3d 1464; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

The Board views its discussion as sufficient to inform the 
appellant of the evidence necessary to file well-grounded 
claims for compensation for the veteran's death under 
38 U.S.C.A. § 1151, for service connection for the cause of 
the veteran's death, and for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of hospitalization or 
medical treatment by the Department of Veterans Affairs is 
denied.  

Dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.

Service connection for the cause of the veteran's death is 
denied.  

		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals







- 12 -


